Citation Nr: 0801225	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-37 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA death pension benefits  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

In a notification letter dated in February 2005, the VARO in 
Manila, the Philippines, denied the appellant's claim for VA 
death benefits because her deceased spouse did not have the 
required military service to render her eligible for VA death 
benefits.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the appellant has received 
proper notice regarding her claim.  

2.  The appellant's deceased spouse did not possess the 
requisite service for her to qualify for VA nonservice-
connected death benefits.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 
107, 1521, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)) imposes obligations on VA in terms of its duty to 
notify and assist claimants in the development of their 
claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
including any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant was informed 
in an April 2006 communication that basic eligibility for 
nonservice-connected death pension benefits may be 
established only upon verification of valid military service 
by the National Personnel Records Center (NPRC) in Saint 
Louis, Missouri.  She was told that the NPRC had found no 
evidence that her deceased spouse had served as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  

In a later communication in February 2006, she was again 
informed that the certification from the NPRC showed that her 
spouse had no valid military service.  She was asked to send 
an original or certified copy of her spouse's DD Form 214 or 
the separation papers for all periods of service showing that 
he served in a regular component of the active military, 
naval, or air service of the United States Armed Forces or 
that he served with the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of a lack of 
qualifying service, a lack of veteran's status, or a lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  Accordingly, any 
deficiency in notice to the appellant, including the 
respective responsibilities for the parties when securing 
evidence, is harmless, nonprejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  The Board notes that the 
law and not the evidence controls the outcome of this 
particular case.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the questions are limited to statutory 
interpretation.  

Pertinent Laws and Regulations

VA shall pay pension for nonservice-connected disability or 
death to the surviving spouse of the veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for his 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541 
(West 2002).  

To determine basic eligibility for VA nonservice-connected 
death pension benefits, it is required, in part, that the 
veteran have active military, naval, or air service.  See 
38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

Active military, naval, or air service includes active duty.  
"Active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.10.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits, or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained therein is accurate.  38 C.F.R. § 3.203(a).  

When an appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request the verification of service from 
the appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  




Analysis

The evidence reflects that after review of the status of the 
deceased spouse by the NPRC, it was verified that he had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, or with the United 
States Armed Forces.  The appellant has submitted various 
communications, but these do not satisfy the requirements of 
38 C.F.R. § 3.203.  In essence, it is the service 
department's determination of service that is binding on the 
Board, and in this case, that certification with regard to 
the deceased spouse is negative.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  As indicated above, under 38 C.F.R. 
§ 3.203, eligibility for VA benefits is not established 
unless the service department documents certifies the period 
of service in question.  The evidence submitted by the 
appellant is not sufficient to establish qualifying service 
for the purposes of VA death benefits.  This is a case where 
the law is dispositive.  Basic eligibility for VA disability 
benefits is precluded inasmuch as the findings for the NPRC 
are binding on VA for the purposes of establishing service in 
the U.S. Armed Forces.  Accordingly, the appeal is denied.  


ORDER

Basic eligibility for VA death benefits is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


